—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 25, 1995, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Mere eligibility for youthful offender status does not mandate youthful offender treatment. The decision to grant such treatment lies wholly within the discretion of the court (see, CPL 720.20; People v Wallace, 246 AD2d 676; People v Vera, 206 AD2d 494; People v Barr, 168 AD2d 625). The sentencing court did not improvidently exercise its discretion in denying the defendant youthful offender status. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.